Title: To Thomas Jefferson from David Humphreys, 3 September 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Septr. 3d. 1793.

In addressing a letter to you the day before yesterday, and announcing the arrival of Captn. Cutting, I promised to write to you again by an opportunity which would occur in a few days. Determining there would be no sufficient compensation for the delay of going by Madrid, my hope was that you would have been informed, at this time, of our having at least secured a passage to Gibralter. This we have not yet been able to effect. I fear we shall be obliged to give a high price, as the demand for neutral vessels is great. But you may be assured I shall leave no effort untried, to make dispatch and security consist with economy as much as possible.
I have just this moment received letters from Mr. Short, dated at St. Ildefonso the 23d. of August, giving the substance of a Treaty which has been negotiated by Lord St. Helens on the part of Great Britain with Spain—as Mr. Short’s letter, received at the same time, goes to you by the same conveyance as this, I presume he has furnished you with the same and perhaps more particulars than he has me.
In my letter, No. 73. I advised you of some dangerous propositions, which, I had good reason to believe, had been made by the Court of
 
Spain to the Court of England, respecting the U.S. of America. The same Person, who gave me the original intelligence, sent for me yesterday, to assure me he had a confirmation of it, and that the same overtures had been made by Spain to Portugal, and that probably the Portuguese Ambassador, just returned from Madrid to Lisbon, was charged with something on that subject. He added that the Court of Portugal had not listened to those overtures, that he could not without a violation of confidence enter into a farther disclosure, but that he gave me this information (which might be absolutely depended upon) in order that the U.S. might be on their guard. With sentiments of great esteem & respect I have the honour to be, Sir Your most obedient & most humble Servant

D. Humphreys

